Citation Nr: 1510033	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-40 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 2003, for the grant of service connection for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus from June 10, 2003.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran initially requested a Board hearing.  In an October 2014 submission, prior to the date of the hearing, the Veteran withdrew the request for a hearing and, therefore, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2014).

Because the Board will grant an effective date earlier than June 10, 2003, the Board has recharacterized the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected bilateral pes planus as a claim of entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus from June 10, 2003.  The assignment of an initial disability rating and disability ratings for periods prior to June 10, 2003, will be determined, in the first instance, by the RO.  Yet, the Board continues to have jurisdiction of the claim for a higher rating beginning June 10, 2003.  For reasons explained below, however, the Board will REMAND the recharacterized claim to the RO for further development and readjudication.  

The issues of entitlement to service connection for bilateral hip disabilities and a back disability, both as secondary to the Veteran's service-connected left ankle and bilateral pes planus disabilities have been raised by the record, including in a February 2009 VA Primary Care Note, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  In April 1980, the Veteran filed a claim for service connection for residuals of an in-service left ankle fracture; he submitted two pages of service treatment records which showed in-service fracture of the left ankle and in-service problems with bilateral pes planus.

2.  In June 1980, a VA examination revealed residuals of a left ankle fracture and bilateral pes planus, third degree.

3.  In September 1980, the RO sent the Veteran a letter indicating that his claim was being denied as abandoned because he had not responded to the June 1980 request for additional information requested to assist in locating service department records. 

4.  In August 1981, the Veteran requested information regarding the status of his claim and indicated that, after the June 1980 VA examination, he had "never heard another word" about his claim. 

5.  The RO responded to the Veteran in September 1981 via correspondence explaining that the claim was considered abandoned when he failed to provide the requested information regarding his Reserve Unit and that his claim would be reopened if he submitted new and material evidence.

6.  In September 1981, the Veteran submitted a statement including identification of his Reserve Unit and expressing an intention to continue his claim. 

7.  In December 1981, the RO determined that the Veteran's service treatment records were not available.

8.  In June 2003, the Veteran filed an "initial claim" of entitlement to service connection for pain in his legs and feet.

9.  The RO denied the claim in March 2004 due to the absence of service treatment records.

10.  In November 2005, the Veteran filed a claim to reopen which was denied due to lack of new and material evidence, including the absence of service treatment records, in a February 2006 rating decision.

11.  In April 2006, the Veteran obtained his service treatment records from the National Personnel Records Center (NPRC) and, in June 2006, he submitted a Notice of Disagreement to which he attached the service treatment records; the RO thereafter obtained the Veteran's complete, official service treatment records.

12.  In August 2008, the RO granted service connection for bilateral pes planus and for residuals of a left ankle fracture based, in significant part, on the service department records not associated with the file until in or after June 2006.

13.  The service department records associated with the file in and after June 2006 constitute relevant official service department records that existed and had not been associated with the claims file when the RO first decided the Veteran's claim for service connection for bilateral pes planus in September 1980.

14.  The Veteran's current left ankle disability is characterized by moderate limitation of motion; in addition, the Veteran's left ankle disability has not been manifested by ankylosis in plantar flexion or dorsiflexion, by malunion of the os calcis or astragalus, or by astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 4, 1979, but no earlier, for the grant of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2014); 38 C.F.R. 3.156(b) (1984).

2.  The criteria for a rating in excess of 10 percent for residuals of left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Earlier Effective Date for Service Connection for Bilateral Pes Planus

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Therefore, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2014).  

However, pursuant to 38 C.F.R. § 3.156 (c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011); 38 C.F.R. § 3.156(c)(1) ("Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.").  While 38 C.F.R. § 3.156(c)(2) provides an exception to subsection (c)(1) when "the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records", the claim currently on appeal was filed prior to the October 2006 effective date of that provision, the records existed at all relevant times, and, moreover, the Veteran provided the information requested of him.  See Cline v. Shinseki, 26 Vet. App. 18, 25-27 (2012) (holding subsection 3.156(c)(2) may not be applied retroactively); see also, e.g., September 1981 Correspondence from Veteran (providing information requested for use in locating service treatment records).

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

Factual Background:  Earlier Effective Date Claim

In April 1980, the Veteran filed a claim for service connection for residuals of an in-service left ankle fracture.  It appears from the claims file that he submitted, in support of his claim, two pages of service treatment records which showed in-service fracture of the left ankle and in-service problems with bilateral pes planus.  In any case, his communications to the RO were sufficient that the RO made a request for a VA examination for the purposes of "SC residuals of broken left ankle, flatfeet."  A subsequent, June 1980 VA examination revealed residuals of a left ankle fracture and bilateral pes planus, third degree.

In June 1980, subsequent to the examination, the RO requested additional information from the Veteran regarding the identity of his Reserve Unit for the purpose of attempting to locate his service treatment records.  In September 1980, having received no response from the Veteran, the RO sent him a letter indicating that his claim was being denied as abandoned.  In August 1981, the Veteran requested information regarding the status of his claim and indicating that, after the June 1980 VA examination, he had "never heard another word" about his claim.  The RO responded to the Veteran in September 1981 via correspondence explaining that the claim was considered abandoned when he failed to provide the requested information regarding his Reserve Unit and that his claim would be reopened if he submitted new and material evidence.  The Veteran replied the same month with correspondence identifying his Reserve Unit and expressing an intention to continue his claim. 

Thereafter, the RO made several attempts to obtain the Veteran's service treatment records with no success.  After the third and final attempt in November 1981, the RO included a December 1981 note in the file documenting an inability to locate the Veteran's service treatment records.  It does not appear any further action was taken on the Veteran's claim until 2003.

In June 2003, the Veteran filed an "initial claim" of entitlement to service connection for pain in his legs and feet which the RO denied in a March 2004 rating decision due to the absence of service treatment records.  The Veteran's November 2005 claim to reopen was similarly denied in a February 2006 rating decision due to lack of new and material evidence, including the absence of service treatment records.

In April 2006, the Veteran obtained his service treatment records from the National Personnel Records Center (NPRC) and, in June 2006, he submitted a Notice of Disagreement to which he attached the service treatment records.  The RO continued to deny the claim in an October 2006 Statement of the Case and the Veteran timely filed a substantive appeal.  Thereafter, the RO issued an August 2008 rating decision granting service connection for bilateral pes planus and for residuals of a left ankle fracture.  The RO's grant of service connection for bilateral pes planus was based, in significant part, on service treatment records indicating significant, continuing treatment for bilateral pes planus throughout the last two years of the Veteran's active service.  

The RO assigned effective dates of July 3, 2003, with respect to service connection for bilateral pes planus and an effective date of August 4, 1979, for service connection for residuals of a left ankle fracture.  A June 2013 Decision Review Officer (DRO) Decision awarded an effective date of June 10, 2003, for service connection for bilateral pes planus based on clear and unmistakable error in the original assignment of a July 3, 2003, effective date.  The Veteran has continuously appealed the effective date assigned for service connection for bilateral pes planus.



Analysis:  Earlier Effective Date Claim

The records from the National Personnel Records Center (NPRC), including service treatment records from August 1976 to August 1979, constitute relevant official service department records that existed throughout the relevant period and which had not been associated with the claims file until June 2006 and only then as a result of the Veteran's initiative to obtain and submit the records himself.  Therefore, 38 C.F.R. § 3.156(c) is applicable and the effective date of his claim is properly determined by reference to the date of his earliest claim of entitlement to service connection for bilateral pes planus.  

The RO determined that his June 2003 claim for pain in his legs and feet was his first claim of entitlement to service connection for pes planus and, so, has awarded an effective date of June 10, 2003.  The Veteran contends, however, that his April 1980 claim included a claim for pes planus and, because that claim was filed within a year of his discharge, the effective date should be the day after his date of discharge, i.e. August 4, 1979.  The Board agrees with the Veteran.

The Veteran's April 1980 formal application did not specifically list pes planus as the disability for which he was seeking service connection, but appears to have included two pages of service treatment records, one of which indicates in-service complaints relating to and treatment for bilateral pes planus.  Importantly, the RO at the time interpreted the Veteran's communications as including a claim for service connection for bilateral pes planus as evidenced by the April 1980 VA examination request specifically directed to "SC residuals of broken left ankle, flatfeet."

The Board notes that the Veteran's 1980 claim was pro se.  "VA must generously construe a pro se veteran's filing to discern all possible claims raised by the evidence" and "any ambiguity in a pro se filing that could be construed as an informal claim must be resolved in the veteran's favor."  Harris v. Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (noting the dual duties (1) to "sympathetically develop the veteran's claim to its optimum before deciding it on the merits" and (2) to apply the statutorily-mandated benefit-of-the-doubt rule when deciding the case on the merits).  

Generously construing the April 1980 filings, including the two pages of service treatment records apparently submitted in support of the claim, the RO's interpretation of the claim at the time as including service connection for pes planus, and the Veteran's statements to the VA examiner, and resolving any remaining ambiguity in the Veteran's favor, the claims file establishes that the Veteran had sufficiently conveyed to the RO an intent to seek benefits based on entitlement to service connection for pes planus within one year of his discharge.  The denial of that claim due to the inability to locate service department records must be reconsidered, not reopened, because the service treatment records did exist at that time, were new and material, and formed a crucial part of the later grant of the Veteran's claim.  See 38 C.F.R. § 3.156(c).  As a result, the Veteran is entitled to an effective date of August 4, 1979.  38 U.S.C.A. § 5110(b)(1) ("the effective date of an award of disability compensation...shall be the day following the date of the veteran's discharge...is application therefor [sic] is received within one year from such date of discharge"); 38 C.F.R. §§ 3.156(c) and 3.400(b)(2)(i); Mayhue, 24 Vet. App. at 277 ("the effective date of an award of benefits based on newly discovered service department records that were previously unavailable may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final").

The evidence is not in equipoise, but affirmatively establishes the Veteran's claim.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will grant an effective date of August 4, 1979, for entitlement to service connection for bilateral pes planus.

Increased Rating for Left Ankle Disability:  The Period on Appeal

The Veteran claims his service-connected left ankle condition has worsened, so he is entitled to a higher disability rating for that condition.  See August 2009 Claim for Increased Rating.  

The Board notes, importantly, that this is a claim for an increase and is not a direct appeal from the assignment of the initial disability rating.  The RO granted entitlement to service connection, an August 4, 1979, effective date, and a noncompensable initial disability rating in an August 2008 rating decision.  In that rating decision, the RO indicated that a VA examination was necessary to determine the current severity of the Veteran's left ankle condition.  The Veteran underwent a VA examination of his left ankle in September 2008 and, on the basis of the report on that examination and a January 2009 addendum to that report, the RO issued a March 2009 rating decision granting a 10 percent disability rating for the left ankle disability effective the date of the September 2008 VA examination.

In April 2009, the Veteran filed a Notice of Disagreement (NOD) with respect to the August 2008 rating decision, but did not express any disagreement with the initial disability rating assigned for his left ankle condition or with the 10 percent rating assigned effective September 2008 in the March 2009 rating decision.  See April 2009 NOD (expressing disagreement only with the rating and effective date assigned with respect to his service-connected bilateral pes planus); 38 C.F.R. § 20.201 ("If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.").

In August 2009, the Veteran submitted a claim for an increased rating stating, in part:  "I contend that the condition has increased in severity and that an increase is warranted."  This was the first communication from the Veteran, subsequent to the grant of service connection, expressing any belief in entitlement to a higher rating for his left ankle disability.  While it was filed within one year after the August 2008 assignment of an initial disability rating, the document expresses no disagreement, even liberally construed, with that initial rating.  Rather, the explicit basis for the request is a more recent increase in severity.  See August 2009 Claim for Increased Rating.  This interpretation is supported by the Veteran's October 2009 submission in which he references the March 2009 assignment of a 10 percent rating for his left ankle disability.  See October 2009 VA Form 9 ("the injury to my left ankle for which I was assigned 10%").

Even if, liberally construed, the October 2009 VA Form 9 could be interpreted as a disagreement with and attempt to appeal the assignment of a noncompensable initial rating in the August 2008 rating decision, it comes too late to be a timely NOD.  See 38 C.F.R. §§ 20.302 (NOD must be filed within one year), 20.1103; see also 38 C.F.R. § 20.201 ("the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review").  However, the RO construed the statement in the Veteran's October 2009 Form 9 as a disagreement with the 10 percent rating assigned in the March 2009 rating decision.  Giving the Veteran the benefit of every doubt and of a liberal interpretation of his pro se pleadings, the Board agrees with the RO's interpretation.  38 C.F.R. § 20.201; Harris, 704 F.3d at 948.  The September 2010 Statement of the Case informed the Veteran that the left ankle issue was on appeal from the March 2009 rating decision, and, again, the Board agrees. 

Finally, the Veteran's subsequent, October 2010 VA Form 9 indicates disagreement with the assignment of a noncompensable (i.e. "0 %") disability rating for the left ankle disability.  As already discussed, the time for filing a notice of disagreement with respect to the assignment of a noncompensable initial rating had expired by August 2009.  See 38 C.F.R. § 20.302.  Moreover, the Veteran's own filings had previously established that the issue being appealed was the assignment of a 10 percent rating as of September 15, 2008.  See August 2009 Claim for Increased Rating; October 2009 VA Form 9 (interpreted as an NOD with respect to the March 2009 rating decision and explicitly disagreeing with the 10 percent rating).  The Veteran's later filings also focus on the 10 percent rating and medical evidence from June 2012 as it relates to the left ankle disability.  See May 2013 Correspondence from Veteran's Representatives.  For all these reasons, the Board finds that the issue on appeal with respect to the left ankle is entitlement to a disability rating in excess of 10 percent on or after September 15, 2008.

Increased Rating for Left Ankle Disability:  Merits

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The RO assigned a 10 percent disability rating for the Veteran's left ankle disability under Diagnostic Codes (DC) 5271-5024.  DC 5024 is for tenosynovitis and a note after that diagnostic code indicates disabilities rated under DC 5024 "will be rated on limitation of motion of affected parts, as arthritis, degenerative."  See 38 C.F.R. § 4.71a, DC 5024.  Limitation of motion of the ankle is rated under DC 5271.  See 38 C.F.R. § 4.71a.

While the Veteran's left ankle disability is currently rated under DC 5271, the Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  First, however, the Board will determine the appropriate evaluation, if any, under DC 5271.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges that the Veteran contends that his service-connected left ankle disability warrants a higher initial evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The Board will summarize the relevant medical evidence in chronological order.

In September 2008, the Veteran underwent a VA examination for the purpose of evaluating the current severity of his left ankle disability.  The examiner documented the Veteran's complaints of weakness, stiffness, swelling, giving way, lack of endurance, dislocation and periodic swelling.  He did not have heat, redness, locking or fatigability.  The Veteran reported constant, localized pain in the left lateral ankle.  The Veteran indicated the pain was elicited by physical activity such as walking or running and was relieved by rest and by elevation.  He stated that he could function without medication, but his left ankle disability rendered him unable to stand and sort mail at his job, limited his standing to 15 minutes, his walking to 300 feet, and stair climbing to one flight without stopping.

The examiner noted normal posture, but an antalgic gait.  Physical examination did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe pattern.  The Veteran wore over-the-counter shoe inserts for comfort, but did not require any assistive devices.  Examination of the left ankle revealed no signs of edema, effusion, weakness, redness, heat, or subluxation, but did reveal tenderness and guarding of movement.  There was no deformity.

Range of motion on the left was within normal limits (20 degrees dorsiflexion and 55 degrees plantar flexion) as were x-ray findings.  The VA examiner diagnosed a left ankle fracture that rendered the Veteran "ambulatory with pain", with a subjective factor of "pain with exertion" and an objective factor of "limitation of motion."  The examiner noted occupational limitations as:  "some limitations on standing for 15 minutes, walk 300 ft, one flight of stairs."  The examiner opined there were no effects on the Veteran's daily activity.

The examiner provided a January addendum opinion in which he opined that there was no additional limitation of the left ankle joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

A February 2009 VA Primary Care note indicates that the Veteran stated the VA examiner linked his current hip pain to his service-connected left ankle disability.  The examiner documented the Veteran's statement that over-the-counter and custom orthotics worsened his foot pain.  A June 2009 VA Podiatry Note indicates that the Veteran had pain on dorsiflexion and plantar flexion on the left against resistance with decreased (2/5) strength.  He provided "rule out" diagnoses of radiculopathy and tendinopathy and ordered an MRI of the left foot.  A July 2009 VA Physical Rehab Consult Note documents complaints of left foot numbness and pain.  The treating physician notes decreased range of motion in the left ankle, but full (5/5) strength.  Nerve conduction studies indicated radiculopathy on the left.  An August 2009 VA Podiatry Note indicates that the Veteran complained of numbness in his left foot and an inability to move his toes.  The physician noted pain on dorsiflexion and plantar flexion on the left against resistance.  He diagnosed radiculopathy and bilateral pes planovalgus with treatment including deep shoes and custom orthotics.  October 2009 VA treatment notes indicate continued complaints of foot pain, including pain in left ankle on range of motion and with palpation, and noted antalgic gait with a limp on the left.  The physician documented slight left lower extremity weakness "felt to be pain and effort related" and ordered a cane which was provided to the Veteran, with instruction, later that month. 

A June 2011 Primary Care Note indicates "very limited" range of motion of the left ankle, but full strength.  His primary complaint was pain, diagnosed as chronic plantar fasciitis pain, which the Veteran linked with his service-connected ankle injury "but pain is predominately on plantar surface."  A June 2011 VA Podiatry Note indicates complaints of left ankle pain, documentation of reduced left ankle strength (4/5), and treatment to include an ankle brace.  The physician also noted "pes planus collapsing."  

A June 2012 VA examination of the Veteran's left ankle resulted in a diagnosis of left ankle strain status post left ankle fracture.  The Veteran reported flare-ups that included ankle pain with standing or walking.  Range of motion was measured at 15 degrees of left ankle plantar flexion (objective evidence of painful motion at 30 degrees), and left ankle plantar dorsiflexion of 20 degrees or greater (objective evidence of painful motion at 10 degrees).  After repetitive use testing, the Veteran's range of motion of the left ankle increased to 45 degrees or greater of plantar flexion and 20 degrees or greater of dorsiflexion with no additional loss of range of motion.  The examiner opined that the Veteran did not have any functional loss and/or functional impairment of the ankle.  The examiner documented localized tenderness or pain on palpation of the left ankle, full strength for both plantar flexion and dorsiflexion, no left ankle instability, and no ankylosis.   The examiner noted the Veteran's constant use of a brace for left ankle stability, but also noted that the Veteran did not use any other assistive devices.  The examiner opined that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Imaging results were normal.  The examiner opined that the left ankle disability did impact the Veteran's ability to work in that it resulted in left ankle pain with standing or walking.

A June 2013 VA Podiatry Note indicates pain in the left ankle and use of a cane.  The physician documents that the Veteran explains his two year absence from the VA podiatry clinic as living too far away.  His VA treatment records continue to list ankle arthralgia and a January 2014 VA Nursing Note documents complaints of pain in his legs and feet (right and left).

The medical evidence demonstrates that the Veteran has experienced some pain, stiffness, and functional limitations throughout the period under consideration.  While the September 2008 VA examiner found no limitations of motion, VA treatment records from June 2009 forward begin documenting some limitation of motion.  The examination and treatment records also document pain, both on motion and upon palpation, that affected the Veteran's functioning.  All of this evidence supports the assignment of a disability rating under DC 5271 for, at least, moderate limitation of motion, i.e. the disability rating currently assigned.  The question, however, is whether there is evidence supporting a finding that the Veteran's symptoms and functional limitations more closely approximate the next higher rating (20 percent) for "marked" limitation of motion.  The Board concludes that the evidence does not support any such finding.

The Veteran, through his representatives, has argued that the results of the June 2012 VA examination support a higher, 20 percent disability rating.  See, e.g., May 2013 Correspondence from Representative.  Specifically, he has argued that his use of a brace for stability, limitation of plantar flexion to 15 degrees with painful motion at 30 degrees and dorsiflexion within normal range with painful motion at 10 degrees, reported flare-ups, and functional impacts affecting his ability to stand or walk for more than short periods of time, justify a higher evaluation for "marked limited motion".  Id.  The Veteran's representative did not note the repetitive motion findings indicating full range of motion after repetitive use testing, no instability, full strength, and no functional loss or functional impairment of the ankle other than pain with standing or walking.

The Veteran has not pointed to other medical evidence, but the most favorable medical evidence other than the June 2012 VA examination includes a notation of "very limited" range of motion.  See June 2011 Primary Care Note.  Unfortunately, however, the notation does not specify whether this finding was based on actual measurement, nor do any of the other documentations of limited motion in the medical record indicate the extent, in degrees, of the limited motion.  The best evidence, therefore, are the VA examinations and only the June 2012 VA examination documents significant limitations of motion.  The Board finds those limitations are not "marked", however, given that they indicate at least half of full range of motion prior to objective evidence of pain for both plantar flexion and plantar dorsiflexion of the left ankle.  The Board also finds significant the full range of motion after repetitive use testing as well as the lack of any weakness or instability upon physical examination.

The Board finds that the limitations of motion are "moderate" in degree rather than "marked."  The Veteran does have painful motion and flare-ups that, he has stated to examiners, limits the distance he can walk and the length of time he can stand.  The Board has considered these functional limitations, but also notes that the Veteran's 30 percent disability rating for bilateral pes planus is explicitly based, at least in part, on these same functional limitations.  See August 2008 Rating Decision (assigning a 30 percent rating based, in part, on inability to stand more than 15-20 minutes and inability to walk more than a few yards).  The Board finds it would be inappropriate on the facts of this case to assign a higher rating based on these functional limitations when he has already been assigned a higher rating under the diagnostic code for pes planus based, at least in part, on these same functional limitations.  See Esteban, 6 Vet. App. at 262 (holding that the assignment of separate evaluations may be warranted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code); 38 C.F.R. § 4.14. 

The Board has considered, as it must, pain and weakness attributable to the Veteran's service-connected left ankle disability in rating that condition.  See, e.g., 38 C.F.R. §§ 4.40 and 4.45.  The Veteran should understand that these symptoms do not warrant assignment of a rating under a separate diagnostic code, but are properly considered in assigning a rating under the most appropriate diagnostic code for rating the service-connected left ankle disability, specifically DC 5271.  38 C.F.R. § 4.14.  These symptoms and the functional limitations they cause, to the extent not already addressed in the disability ratings assigned for pes planus, do not approximate more than "moderate" limitation of motion, however.  The Veteran is ambulatory with a left-sided limp, but, again, his functional limitations are primarily related to his bilateral pes planus.  See, e.g., June 2011 Primary Care Note (noting Veteran's contention that the pain is primarily related to the left ankle condition, but noting the predominance of pain on the "plantar surface"); see also April 2008 VA Examination (opining that bilateral pes planus results in functional limitations including inability to stand or walk for more than short periods).

The Board finds that the greater weight of the evidence is in favor of a 10 percent evaluation under DC 5271 and that the limited motion of the left ankle does not more closely approximate the criteria for a 20 percent evaluation.

The Board will turn to analysis of the other diagnostic codes potentially applicable to the Veteran's left ankle disability.

Diagnostic Codes 5270 and 5272 apply to ankylosis of the ankle.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The greater weight of the evidence, including VA examinations in September 2008 and June 2012, is against finding that the Veteran's left ankle is ankylosed.  DC 5270 and DC 5272 have no application here.

The other diagnostic codes applicable to the ankle are DC 5273 (malunion of os calcis or astragalus) and DC 5274 (astragalectomy).  The evidence, including the September 2008 and June 2012 VA examinations, is affirmatively against finding that the Veteran has malunion of os calcis, malunion of astragalus, or astragalectomy.  In addition, the Veteran has not alleged any of these conditions.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  The Board therefore finds that a rating under either DC 5273 or DC 5274 is not warranted by the evidence or by applicable law.

Finally, the Board will briefly address the Veteran's contentions that his reported numbness warrants a higher evaluation.  See August 2009 Claim for Increased Rating.  As already discussed, the Board finds that the Veteran is not competent to render an opinion regarding the severity and nature of the symptoms caused by his service-connected left ankle disability, rather than, for instance, a non-service-connected disability.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  The medical evidence addressing the Veteran's complaints, including nerve conduction studies, establishes that the subjective symptoms observed by the Veteran (e.g. numbness) are caused by radiculopathy (i.e. a back condition) rather than the left ankle disability.  See July 2009 VA Physical Rehab Consult Note (documenting nerve conduction studies indicating radiculopathy on the left as cause of numbness); August 2009 VA Podiatry Note (attributing numbness to radiculopathy).  The Board notes that the Veteran has asserted that his hip and/or back troubles are due to (secondary to) his service-connected left ankle and bilateral pes planus disabilities.  See, e.g., February 2009 VA Primary Care Note.  Entitlement to secondary service connection for back and hip disabilities, including assignment of disability ratings for associated symptoms, are separate issues and, as noted above, are being referred to the RO for consideration in the first instance.  It is enough, here, that the Board finds the medical evidence is against finding these are symptoms of the left ankle disability.  38 C.F.R. § 4.14.

The Board acknowledges that staged ratings would be appropriate if at any point during the appeal period evidence reflected that the Veteran's symptoms more nearly approximated the criteria for any higher rating.  The Veteran's symptoms have not, however, more closely approximated the criteria for any higher rating at any time during the appeal period.  While the Board notes the June 2012 VA examiner documented more serious symptoms than the September 2008 VA examiner, the Board finds that the symptoms noted in 2012 and later, viewing the examination reports in the context of the entire record, did not warrant assignment of a higher, 20 percent rating at that time or any time thereafter.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left ankle symptoms do not more nearly approximate the criteria for any higher or separate schedular rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is, therefore, not applicable, and the claim of entitlement to a schedular rating in excess of 10 percent for a left ankle disability is denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms expressly contemplated by the schedular criteria (i.e. limitation on range of motion, pain, weakness, etc.).  The Veteran has complained of symptoms including pain, weakness, swelling, and numbness.  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 10 percent rating for moderate limitation of motion.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected left ankle disability.

Likewise, while the issue of the appropriate rating for the Veteran's service-connected bilateral pes planus disability is not before the Board at this time, the Board notes that the rating assigned is based on symptoms and functional limitations expressly contemplated in the rating criteria and governing regulations.  

Although the diagnostic codes applicable in this case allow for higher ratings for ankle disabilities, the Board fully explained why the higher ratings were not warranted.  The Veteran is service-connected for multiple conditions, including the bilateral pes planus rated as 30 percent disabling but not expressly addressed above.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is now 40 percent.  As noted above, the functional impairments of the Veteran's service-connected disabilities are overlapping and are adequately compensated with the assigned schedular ratings.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected left ankle disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

The most current evidence associated with the claims file indicates that the Veteran is still employed, so entitlement to a total disability rating based on individual unemployability (TDIU) is not at issue.  See, e.g., January 2014 Letter from Employer.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the earlier effective date claim, the Veteran has received the most favorable result possible, so no further discussion of these duties with respect to that claim is necessary.  For the remaining issue decided in this appeal, VA provided notice regarding the elements of the Veteran's increased rating claim.  See, e.g., May 2012 VCAA Notice Letter.  VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including examinations directly addressing the left ankle disability in September 2008 and June 2012.  The September 2008 examiner also provided a January 2009 addendum opinion.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA satisfied its duty to provide an adequate examination with respect to the increased rating claim decided on the merits in this appeal.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an effective date of August 4, 1979, but no earlier, for service connection for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of left ankle fracture is denied.

	
REMAND

The grant of an effective date of August 4, 1979, for entitlement to service connection for bilateral pes planus will require the RO to determine, in the first instance, the appropriate initial disability rating to be assigned for bilateral pes planus for the period August 4, 1979, to June 9, 2003.  Since the Veteran appealed the initial disability rating assigned and the effective date, the Board has jurisdiction over the issue of entitlement to higher ratings.  In other words, the Veteran does not have to separately appeal the initial ratings assigned prior to June 9, 2003; by the Board's grant of an earlier effective date, the earlier time period is now part of his appeal. 

Because the Veteran was not service-connected for bilateral pes planus until 2003 and the effective date of that grant was not, until now, earlier than 2003, the RO has never attempted to develop evidence relating to the severity of that condition from his separation from service in 1979 through 2003.  Therefore, the RO should contact the Veteran and request that he identify any evidence, including treatment by VA, private, or any other providers, that is relevant to the assignment of a disability rating for bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any and all medical providers who have treated his bilateral pes planus, including but not limited to any treatment from 1979 to 2003, and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

2.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the VA Medical Center in Washington, D.C., dated from July 2014 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  After completing any additional development deemed necessary, assign ratings for the service-connected bilateral pes planus from August 4, 1979 to June 9, 2003.  

4.  Since the Veteran appealed the initial rating assigned, the ratings assigned prior to June 9, 2003, will be part of his appeal.  Therefore, the RO should issue a supplemental statement of the case that addresses all ratings assigned from August 4, 1979 to the present. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


